In re Dillon Companies; Time Saver Stores Inc.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, Nos. 951542, 95-12870-K, 95-14997-D, 95-13267-F; to the Court of Appeal, Fourth Circuit, No. 99-C-2714.
Granted. Applying former La. Civ. Code art. 2315.3, we find plaintiff has failed to show his injuries were caused by defendant’s “wanton or reckless disregard for the public safety in the storage, handling or transportation of hazardous or toxic substances.” See Chustz v. J.B. Hunt Transport Inc., 95-0356 (La.11/06/95), 662 So.2d 450. Accordingly, the judgment of *955the trial court is reversed and partial summary judgment is entered in favor of relator dismissing plaintiffs claim for exemplary damages.
TRAYLOR, J., not on panel; LEMMON, J., and CALOGERO, C.J., would grant and docket.